Citation Nr: 1751027	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1958 to January 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2017, the Veteran withdrew his request to appear at a hearing before a member of the Board.  38 C.F.R. § 20.704(e).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim must be remanded in order to obtain an adequate medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Veteran was afforded a VA examination in October 2015.  The examiner opined that the bilateral hearing loss was less likely than not related to service since hearing loss was not noted upon separation from service.  However, the examiner did not consider the Veteran's lay statements that he had difficulties with his hearing abilities since separation from service and that his hearing loss began approximately 40 years ago.  Moreover, the examiner did not convert the January 1962 audiometric report from American Standard Association (ASA) units to International Standards Organization (ISO) units.  Thus, upon remand, the AOJ should obtain a medical addendum.  Updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all records of VA treatment dated since May 2017.   

2.  Afford the Veteran an additional opportunity to identify any relevant private treatment records.  The AOJ should take appropriate steps to obtain the identified treatment records.  Any negative response should be associated with the claims file. 

3.  Then, obtain an addendum opinion as to whether the Veteran's bilateral hearing loss is related to military service.  No additional examination is needed, unless the examiner determines otherwise.  

The examiner is requested to convert the January 1962 audiogram results from ASA to ISO units.  

Then, following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to his military service, to include as a result of the conceded in-service noise exposure therein.  In addressing this question, the examiner must specifically consider the Veteran's lay statements that hearing loss began approximately 40 years ago and that he noticed problems with his hearing ability since leaving military service.  The examiner must also discuss the significance, if any, of the January 1962 audiometric result of 25 decibels (in ISO units) at 4000 Hertz for the right ear, as demonstrative of some level of hearing impairment.  The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. 
§ 3.385, at the time of separation from service in offering a negative rationale, as such an opinion will be considered inadequate for rating purposes.

4.  Then readjudicate the issue on appeal.  
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

